Ingram, Justice and Hall, Justice,
dissenting.
In our judgment the state failed at the habeas hearing to show that appellant’s present restraint is legal and therefore a writ of appellant’s release should have been issued by the habeas judge. The majority opinion concedes this to be the case by remanding "to the habeas court to enable the warden to produce evidence that petitioner’s sentence has not been commuted or otherwise expired, that [appellant] has not been paroled or pardoned, and that [appellant’s] current imprisonment is legal.”
This was exactly what the state should have done at the habeas hearing but failed to do. In other words, the majority opinion in effect holds that although the state failed to show appellant’s restraint was legal, a second habeas hearing will be conducted to give the state another opportunity to refute appellant’s proof at the first hearing that his present restraint is illegal. The majority opinion cites no authority for its holding and I know of no authority which allows a second trial simply because the state failed to prove its case at the first trial.
Appellant established at the habeas hearing that he received a life imprisonment sentence for robbery in Clayton Superior Court; that after he had seryed a part of the sentence at the Réidsville penitentiary he was unconditionally discharged by state authorities and released from prison. Thereafter, while living at home in Clayton County, he was re-arrested on a new bench warrant based on the original robbery indictment and taken back under that bench warrant to prison at Reidsville without any notice or hearing of any kind.
*193In our opinion, the bench warrant under which appellant was taken back to the Reidsville penitentiary was void. See Code Ann. § 27-801 for the function and purpose of a bench warrant. We do not question the power of the state to recommit a prisoner who is released or discharged by mistake. No mistake was shown by the state at the habeas hearing. If appellant’s unconditional discharge was a mistake, appropriate proceedings can be initiated by the state to correct that mistake and re-commit appellant to custody. The re-arrest and reconfinement of appellant under a void bench warrant without a hearing is not the way to do it.